The unanimous election to the presidency of this session of the General Assembly of Mr. Bouteflika, the distinguished representative of Algeria, a country with which Romania entertains warm relations of friendship and co-operation, is for the Romanian delegation a source of deep satisfaction. In extending to him our most cordial congratulations, I express the firm conviction that, thanks to his qualities and to his country's international prestige, he will substantially contribute to the successful out-come of our proceedings and thus of this session.
20.	I should also like to renew our tribute to Mr. Leopoldo Benites, who, with tact and competence, presided over the work of the last regular session and the sixth special session of the Assembly. 
21.	May I from this rostrum discharge the pleasant duty of conveying once more to the Secretary-General, Mr. Kurt Waldheim, our special thanks for his untiring efforts in the service of the United Nations dedicated to enhancing the contribution and effectiveness of the Organization in solving the complex problems of our time and to strengthening its prestige in the world. We are convinced that the lively dialog between the leaders of the Socialist Republic of Romania and the Secretary-General will proceed in the context of concerted efforts aimed at strengthening the United Nations.
22.	This session of the General Assembly can be proud that an important step has been taken towards achieving the universality of the Organization. I refer to the admission to membership in the United Nations of Guinea-Bissau, Bangladesh and Grenada. On behalf of the Romanian Government, I should like to extend to them our most sincere congratulations and our welcome to the Organization, and to pledge our full co-operation in the promotion of the aims and principles of the Charter.
23.	The delegations of States Members of the United Nations are meeting this year for the twenty-ninth time in order to consider together the problems that confront mankind today, to analyze them in the light both of the specific information available to us at present and of the prospects for the future, and to find acceptable solutions to all. These solutions must be lasting, and must benefit both each individual nation and the international community as a whole.
24.	This year is significant for the Romanian people in that we can see the good results of profound structural economic, social and political changes which have taken place over the 30 years since the liberation of our country from Fascist domination. Romania today is an industrial and agricultural State, with a vigorous industry developing at a rapid pace on the basis of the latest achievements of modern science and technology and a flourishing Socialist agriculture. Those achievements, without precedent in the ages- long history of the Romanian people, demonstrate its creative capacity to build up its own way of life freely, in accordance with its own desires and aspirations.
25.	Romania's international activity, in full accord with the new historical realities, has taken on new outlines and new dimensions, the attributes of the policy of an independent and sovereign Socialist State. This activity expresses the aspirations and the fundamental hopes of the Romanian nation, which are in full harmony with the general interests of peace and progress, of understanding and close co-operation among all States in the world.
26.	The dynamic character of Romania's foreign policy, the variety of the forms it takes and its re-sounding message are reflected in the number of States with which we have diplomatic relations, amounting now to 120. The Romanian people has never had as many friends as it has today. In our opinion, this is proof of the realism of the international policy of our State, and its harmony with the legitimate aspirations of all peoples to a life of freedom and dignity, to the establishment of a durable peace on our planet and the elimination of war and of force in general in international relations.
27.	In this spirit, Romania is developing and expanding its relations with all Socialist States and is striving to expand its relations with all developing countries and with all States struggling for their independent development. Our State, in keeping with the principles of peaceful coexistence, is also working for the promotion of mutually advantageous co-operation with the developed capitalist countries.
28.	Romania has firmly established its international relations on the basis of the principles of full equality of rights, respect for independence and national sovereignty, non-interference in internal affairs, mutual advantage, and the non-use of force or the threat of force in relations among States.
29.	The change in the balance of forces on the world scale resulting from the innovative ideas of socialism, the appearance on the international scene of many States vitally concerned to strengthen their independence and the rallying of new social and political forces to the flag of peace, democracy and progress has developed concurrently with, and is closely linked to, the technological and scientific revolution. This adds new factors to the international realities of today.
30.	Events, wherever they take place, have rapid repercussions on international relations as a whole, and in one way or another affect every State. These are factual reasons which, in addition to the solid grounds of law, justify the growing concern of States with international questions and with their rights and obligations to participate and to make their own contribution to efforts aimed at settling international problems.
31.	Nations wish to live in peace and tranquility and to be complete masters of their own destiny, abolishing for ever imperialism, colonialism and neo-colonialism, and the policy of force and the diktat. People wish to co-operate and not to destroy each other in devastating wars, which have never provided viable solutions to international problems. Nations wish to join their efforts in order to discover further mysteries of nature, to confront the difficulties that arise, to progress together with all speed, if possible during our own outstanding period of history, towards the summit of civilization.
32.	Lately the international community has been giving more frequent and systematic consideration, in a spirit of co-operation, to the major problems of its present and its future. There have been a number of international conferences, and there will be more and in this context I should like to stress the particular value of the United Nations, its Secretariat and its Secretary-General, Mr. Waldheim), which have discussed, and will continue to discuss, such problems as energy, the environment,-population, food, industrial development, the law of the sea, and science and technology, Fundamentally, these are aspects of a question which is on everyone's agenda, namely, development. Man and society are engaged in a development process which nobody can avoid. In order to cope with this process we must, on the one hand, eliminate obsolete situations and renounce methods and procedures that have prevented us from advancing rapidly, and, on the other, unite our efforts to find solutions to the major problems we face.
33.	I have the privilege of reminding the General Assembly of the vibrant appeal of the President of the Socialist Republic of Romania, Mr. Nicolae Ceauescu, at the session of the great National Assembly to commemorate the thirtieth anniversary of the liberation of Romania:
"We appeal to all Governments and to all peoples to act in concert and to co-operate actively in order to promote a policy of detente in the world 
and to make the present international situations thoroughly democratic.
"We should co-operate intensively in order to find unanimously acceptable political solutions to all the problems confronting mankind today, to bring about the triumph of reason and equality in international relations, to avert new armed confrontations and forcefully to defend the free life and work of all peoples."
34.	It is true that, following profound transformations in international life, a new trend towards detente is making itself felt in the world. We must devote all our efforts to encouraging this tendency so that it may become the dominant and definitive trait in international relations. Unfortunately, however, the trend is not yet irreversible. The developments of these past few months remind us once more that in this world there are still forces opposed to peace, detente and co-operation. Consequently, we should continue to strive for the triumph of the policy of peace and understanding among peoples. It is certainly not an easy task; but, by relying on the will of peoples and by proving our sense of responsibility for the future of present generations and of those to come, we shall be able to overcome all the difficulties.
35.	The protection of peace, the supreme good of all mankind, is inextricably linked to the achievement of general and complete disarmament and, above all, of nuclear disarmament. We cannot lose sight of the fact that, while negotiations on disarmament are under way in Geneva, the arms race, the increase in the number of nuclear, chemical and bacteriological weapons, as well as of other means of mass destruction, are a source of grave danger for the peace of and for civilization itself. The United Nations is in duty bound to take this state of affairs into consideration and to take relevant measures. Progressive forces and all peoples should unite their efforts and act with energy for the implementation of a truly new policy on disarmament.
36; The Romanian Government favors the adoption of specific measures aimed at putting an end to the arms race, the reduction of military budgets and troops, the dismantling of foreign military bases and the elimination of military blocs. We favor the acceptance by all States of solemn commitments to prevent all aggression or interference in the affairs of other States. In our opinion, the proliferation of atomic weapons can be halted only by putting an end to the production of nuclear weapons and by proceeding, on the basis of agreements, to the destruction of existing stocks.
37.	During this last quarter of a century it will be the task of all the Members of the United Nations to take resolute steps towards the establishment of new relations among all peoples of the world and the building of a new economic and political order in accordance with international decisions. By acting in this manner, we shall be responding to the vital aspirations of all peoples for the total elimination of the old imperialist policy of force and diktat, of colonialism and neocolonialism, and of all forms of interference and pressure.
38.	We should encourage the solution of disputes among States by political means, unconditionally respecting the fundamental principles of contemporary international law. This law is itself subject to continuous changes reflecting the transformations that have taken place in society and in relations among States. Life shows that in our time the major problems confronting the international community can no longer be solved by a small group of States. The search for just and lasting solutions requires the participation, on a footing of equality, of all States concerned, thus strengthening the role of small and medium-sized countries in international life. It is only thus that we shall be able to find the solutions that most nearly correspond with the interests of all nations and fully serve the cause of peace. 
39.	The establishment of truly democratic and equitable relations in the world and mankind's advance along the path of progress are inextricably linked to the establishment of a new international economic order. The experience of history shows that there is a close dialectical correspondence between the development of an independent economy and the realization of true national sovereignty. It is a truth, proved in practice everywhere in the world, that to ensure real independence it is essential to forge a powerful independent economy.
40.	The work of each nation has always been and will remain the main determinant of the development of its material production and its social and economic progress. The manner in which each people by its labor successfully exploits its national resources plays a decisive role here. At the same time, more rapid progress on the part of the developing countries requires firmer action to strengthen relations between developed and developing countries on the basis of just principles that will further their own efforts for economic and social progress. It is high time and we should realize this fully for us to act forcefully to close the vast gap between the economies of various States and to bring their levels of development closer together.
41.	The elimination of discriminatory measures hampering economic exchanges and a broader access for all States to the achievements of science and technology of our time are other important requirements for the reorganization, on new bases, of inter-national economic relations.
42.	Romania, which is itself a developing country, is broadening and diversifying its economic relations with the other developing States. Those ties are an expression of its solidarity with those States in their efforts towards economic, social and national emancipation. The political actions of the leaders of our State, the many visits made by President Nicolae Ceaugescu to developing countries everywhere and the economic agreements that have been concluded in recent years have highlighted the better utilization of the material and human resources both of Romania and of those other countries. Such undertakings make it possible to contribute to the training of officials in the countries concerned and to meet the mutual interest in the development of industry, agriculture and other economic sectors, with a view to the accelerated economic and social progress of those countries.
43.	The establishment of that new kind of international economic and political relationship requires a perfecting of the system of participation and action of States in international life. An ever more important role must be played by the United Nations.
44.	Romania wishes to make a positive contribution to the full use of the possibilities and means of the United Nations in the solution of international problems and the encouragement of co-operation and understanding among States, and it has therefore proposed that the General Assembly study the possibility of strengthening the Organization's capacity for effective action, so that that action will truly reflect the new social and political facts of the present-day world and conform to the trends towards making international life more democratic. The Romanian Government bases itself on the concept that the primary interest of all nations in finding just and viable solutions to the great problems facing mankind necessitates the creation of conditions in which the United Nations will be truly able to carry out the functions and responsibilities entrusted to it by the Charter.
45.	We think that the Organization has a considerable number of means for more energetic and effective action on all the situations arising in international relations. Many of the Charter provisions have been rarely or insufficiently used; others have not been applied at all. Still others have been interpreted in such a way that they have proved to be unusable or impossible to apply.
46.	The General Assembly has the duty to study responsibly and with the greatest attention all the means that would ensure the application of the Charter provisions and the use of the methods made available to us by the Charter in particular, those provisions concerning the prevention and peaceful settlement of disputes, the confirmation of the process of the democratization of international relations, and the development of wider and more equal co-operation among all nations.
47.	We view that study as a process in which the General Assembly will give constant attention to the question of strengthening the role of the United Nations and will periodically evaluate the efforts made, the progress achieved and the measures to be taken in the future. At the same time, we believe that other United Nations bodies should also, within the limits of their competence, study and put into effect proposals and suggestions by States designed to improve the activities of those bodies and thereby strengthen the role of the Organization in the world.
48.	Of course, the ability of the United Nations to deal with the questions it must solve depends in the final analysis on the political will of its Member States —I would even say on their commitment to finding acceptable solutions in the interests of all the peoples and putting into effect the obligations they have assumed under the Charter and other international instruments, as well as the undertakings and actions to which they have subscribed under various United Nations resolutions.
49.	The Romanian delegation is pleased with the way the General Assembly's sixth special session devoted to raw materials and development worked and the results it achieved. We are in favor of the implementation in relations among all the States of the principles laid down in the Declaration on the Establishment of a New International Economic Order [resolution 3201 (S-VI)] and of the Program of Action [resolution 3202 (S-VI)].
50.	In the Romanian delegation's opinion, the specific study and effective implementation by inter-national bodies within the United Nations system and by other international organizations of measures which were envisaged by the special session and which fall within their competence are very urgent tasks. The adoption during this session of the draft Charter of Economic Rights and Duties of States, elaborated on the proposal of the President of Mexico, Mr. Luis Echeverria, will be a further step towards the preparation of a whole body of principles governing economic relations among States.
51.	We have similar views regarding the recent World Population Conference, which was organized by the United Nations and to which the Romanian people had the honor of playing host. In our opinion, resolution V, entitled "For a more just world", adopted by that Conference, has particular significance. The document once again makes clear the international community's attachment to the ideals of a new and better world. We are convinced that the constructive way in which the representatives cooperated at that Conference and the fact that they succeeded in defining, on the basis of a consensus, the directions that action in that field should take action closely linked to the broad efforts of States to achieve economic and social progress create a very good basis for the continuation and improvement of such activities in the future.
52.	Convinced of the role that modern science and technology play in the process of development, the Romanian Government is in favor of the organization by the United Nations of a conference on science and technology. We intend to propose some practical actions in that respect.
53.	An important role in the strengthening of the process of detente in the world is played by the efforts to achieve security and co-operation in Europe. The Romanian Government believes that the results achieved so far by the Conference on Security and Co-operation in Europe have created conditions for the successful preparation of documents and for the convening in the very near future of the third phase of the Conference, at the highest level. The documents that will be adopted at that time should lead to the definition of new principles governing relations among the European States and to the opening of the path towards peaceful multilateral co-operation among all the States of the continent. They should also provide guarantees to each nation against any use or threat of the use of force and my interference in its internal affairs; they should provide also the possibility for each State to develop freely and as it wishes, without any impediments.
54.	Romania, as is known, has actively participated in the Conference. It has made and will continue to make a specific contribution to the process of defining measures aimed at rendering the non-use of force in inter-European relations effective and at defining the context and the objectives of the institutional consequences of this first political forum of European States. We believe that the States which have participated in the Conference should now, in a constructive spirit of mutual understanding, devote all. their efforts to speeding up and successfully concluding the work in Geneva, and to agreeing unanimously on measures so long awaited by the peoples of our continent and capable of strengthening security and the development of co-operation on the European continent.
55.	Within the context of this process of reorganization on a new basis of relations among European States, Romania will continue to work for multilateral cooperation among the Balkan States so that the Balkans may become a zone free from nuclear weapons and from foreign military bases, an area of peace and cooperation. We are also in favor of the Mediterranean becoming a zone of peace and international co-operation. We support the proposal of the Soviet Union aimed at achieving the withdrawal from the Mediterranean of all Soviet and United States ships and submarines carrying nuclear weapons.
56.	It is with satisfaction that we note that a qualitatively new element has intervened in the struggle to remove the remaining vestiges of the system of colonial domination. Southern Africa, a bastion of colonialism, has begun to crumble under the pressure of the struggles of peoples for freedom. We have welcomed the accession to independence of Guinea-Bissau and we believe that we should resolutely continue this process so that the peoples of Angola at 1 Mozambique may freely decide on their own destinies.
57.	In the spirit of its own traditions of struggling for freedom and justice, Romania will resolutely oppose all forms of colonialism and neocolonialism and foreign domination. We firmly support the right of peoples to self-determination and independence, and we call for the full implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples [resolution 1514 (XV)). The Romanian people, to whom racism and chauvinism is alien and who reject them, strongly condemn the outmoded minority regimes of South Africa and Rhodesia, as well as the policy of racial discrimination and apartheid.
58.	In the opinion of U Romanian Government, the present session of the General Assembly and the United Nations in general are called upon to adopt firm and effective measures, making use of all the means provided by the Charter in order to force South Africa to put an end without delay to the illegal occupation of Namibia, so that the people of that country may preside freely over its own destinies, in keeping with its national aspirations.
59.	To achieve the objective of the total elimination of colonialism, we believe that it is particularly urgent and timely to intensify efforts in order to bring about a broader recognition of national liberation movements and to secure the participation of their representatives in all the activities of our Organization which are of concern to them. From this rostrum, I should like to reaffirm the militant solidarity of the Romanian Government and people with the just struggle of national liberation movements, to whom we provide multilateral diplomatic and material support.
60.	The frequent meetings and the fruitful discussions held by President Nicolae Ceaugescu with the leaders of the national liberation movements, by the recognized value of direct contacts at the summit level, have enshrined in international relations the lasting nature and depth of the sentiments of solidarity of the Romanian people with their just struggle for national independence.
61.	The changes that have taken place in the Middle East and the military disengagement agreements concluded, which the Romanian Government has welcomed as a first major step towards the settlement of the conflict, strengthen our conviction that we should now take Anther action to establish peace in that region.
62.	In the opinion of the Romanian Government, a just and lasting solution in the Middle East requires, as a first step, the withdrawal of Israeli troops from occupied Arab territories, recognition of the right to existence and independent development of all States in the area, the right of the Palestinians to self-determination, including the creation of an independent Palestinian State, and its recognition by the international community, bearing in mind the relevant resolutions adopted by the United Nations. Moreover, as the Romanian Government has often stressed, we cannot achieve a lasting settlement of the situation in the Middle East without a proper solution of the Palestinian question. Certainly, in order to finalize this process, it is necessary to make unremitting efforts and to resume as soon as possible the Geneva negotiations under United Nations auspices, with the participation of all States concerned, of the Palestine Liberation Organization, and of all other States which wish to contribute to the implementation of a just and lasting peace in the Middle East.
63.	The overriding interests of the peoples of that region, as well as the interests of international peace and security, require that ail States strive resolutely to put an end to the conflict and to achieve a just and lasting peace.
64.	The situation arising from developments in Cyprus is a cause of legitimate concern for international peace and security. As a country situated in the same geographical region, Romania is keenly interested in the evolution of the situation on that island and strongly supports respect for the independence, sovereignty and the territorial integrity of Cyprus, the withdrawal of foreign troops,, primarily of Greek and Turkish troops, and the settlement of those questions by political means, not by arms or force.
65.	In the solution of the problem of Cyprus, based on the maintenance of the independence, sovereignty and territorial integrity of the country, a decisive role must be played by the Cypriot people.'Direct contacts and discussion between the two communities, as well as the immediate and specific consideration of all those questions, should lead to lasting agreements ensuring peaceful coexistence on the basis of full equality before the law of all the citizens of the Cypriot State. The prolongation of the present situation can have grave consequences for the Cypriot State and for international peace and security.
66.	As regards the Korean question, the United Nations, in our view, has a moral obligation to help further the positive process begun through the political initiatives and persevering efforts of the Democratic People's Republic of Korea. Consequently, an end should be put without delay to all those institutions which, against the national interests of the Korean people, have functioned as barriers on the road towards realization of that people's aspirations to peaceful and independent unification.
67.	The General Assembly has already taken a first step in that direction by deciding at its last session to dissolve the United Nations Commission for the Reunification and Rehabilitation of Korea.4 It is therefore incumbent upon the Assembly to continue courageously along this path, and to work for the withdrawal of the foreign troops stationed in South Korea under the flag of the United Nations.
68.	Romania stands firmly by the side of the Cambodian people in its just struggle for national liberation and independent development in accordance with its national aspirations, without any outside interference. We believe that the United Nations has a duty to take into account the realities of the situation in that country, the de jure and de facto situation in Cambodia, and to proceed at once to the restoration in the United Nations of the legitimate rights of the Royal Government of National Unity, under the leadership of the Cambodian Head of State, Norodom Sihanouk.
69.	In full solidarity with the just cause of the VietNamese people, the people and Government of my country have always given their support in a variety of ways to the heroic struggle of the Democratic People's Republic of Viet Nam and the Provisional Revolutionary Government of South Viet Nam, and welcomed with satisfaction the end of the war and the conclusion of the Paris peace agreements. It is now the duty of all peace-loving States to exert positive pressure for the implementation of those agreements, thus contributing to the defense of the freedom and independence of the VietNamese people, and to support for its efforts for peaceful rehabilitation.
70.	In keeping with the same position of principle, the Romanian Government welcomed the conclusion of the agreement re-establishing peace and national harmony in Laos, and the moves to put the agreed arrangements into effect.
71.	At the beginning of my statement I mentioned the fact that the representatives of Member States are holding their twenty-ninth session. The United Nations now has a past history of almost three decades. This year we have a new opportunity to prove to the entire world that the United Nations is an international forum capable of keeping step with the processes of innovation now going on in the world, with the unprecedented changes that characterize our time.
72.	It is incumbent upon us, the representatives of the Member States, to devote all our efforts to ensuring that the present session will represent, in the history of the United Nations, an important step forward in seeking solutions to the problems confronting us, especially in eliminating the use of force or the threat of force, and banishing war from the international scene. Situations of tension and military confrontation must make way for understanding and co-operation among peoples. Let us join our forces, let us do everything in our power to ensure that peace reigns in the world, and that all peoples go forward ever more speedily towards the summits of civilization. It is thus that the United Nations will succeed in justifying the confidence placed in it by all peoples almost three decades ago.
